17-894
     Yuan v. Barr
                                                                                    BIA
                                                                          Christensen, IJ
                                                                          A205 033 736

                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 13th day of March, two thousand nineteen.
 5
 6   PRESENT:
 7            BARRINGTON D. PARKER,
 8            RAYMOND J. LOHIER, JR.,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   JIANG YUAN,
14            Petitioner,
15
16                  v.                                           17-894
17                                                               NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Vincent S. Wong, New York, NY.
24
25   FOR RESPONDENT:                  Chad A. Readler, Acting Assistant
26                                    Attorney General; Anthony P.
27                                    Nicastro, Assistant Director;
28                                    Sabatino F. Leo, Trial Attorney,
29                                    Office of Immigration Litigation,
30                                    United States Department of
31                                    Justice, Washington, DC.
1         UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5         Petitioner Jiang Yuan, a native and citizen of the

6    People’s Republic of China, seeks review of a February 28,

7    2017 decision of the BIA affirming a July 8, 2016 decision of

8    an Immigration Judge (“IJ”) denying Yuan’s application for

9    asylum,   withholding        of   removal,    and   relief    under   the

10   Convention Against Torture (“CAT”).           In re Jiang Yuan, No. A

11   205 033 736 (B.I.A. Feb. 28, 2017), aff’g No. A 205 033 736

12   (Immig. Ct. N.Y. City July 8, 2016).           We assume the parties’

13   familiarity with the underlying facts and procedural history

14   in this case.

15        Under the circumstances of this case, we have reviewed

16   both the IJ’s and BIA’s decisions.            See Wangchuck v. Dep’t

17   of Homeland Sec., 448 F.3d 524, 528 (2d Cir. 2006).            We review

18   adverse   credibility        determinations     under   a    substantial

19   evidence standard.     See 8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin

20   v.   Mukasey,   534 F.3d 162,   165-66   (2d   Cir.    2008).    The


                                          2
1    governing   REAL    ID    Act    credibility    standard       provides   as

2    follows:

 3       Considering the totality of the circumstances, and
 4       all relevant factors, a trier of fact may base a
 5       credibility determination on the demeanor, candor,
 6       or responsiveness of the applicant . . . , the
 7       consistency between the applicant’s or witness’s
 8       written and oral statements . . . the internal
 9       consistency of each such statement, the consistency
10       of such statements with other evidence of record .
11       . . and any inaccuracies or falsehoods in such
12       statements, . . . or any other relevant factor.
13
14   8 U.S.C. § 1158(b)(1)(B)(iii).           “We defer . . . to an IJ’s

15   credibility determination unless . . . it is plain that no

16   reasonable fact-finder could make such an adverse credibility

17   ruling.”     Xiu    Xia   Lin, 534 F.3d   at    167;    see   8 U.S.C.

18   § 1252(b)(4)(B).      As discussed below, substantial evidence

19   supports    the    agency’s     determination        that    Yuan   was   not

20   credible.

21       As the IJ found, Yuan’s testimony and his asylum

22   application were inconsistent in several material aspects.

23   First, his testimony that he had never attended a

24   government-supported church in China contradicted his

25   statements in his application that he did attend a

26   government-supported church a few times after his village

                                          3
1    church fell into disrepair.   Second, his testimony that he

2    and fellow church members did not renovate their private

3    Catholic church because they feared arrest and hostility

4    from Buddhist villagers contradicted the statements in his

5    application, in which he stated that a government official

6    prohibited renovation of the church.   Third, Yuan’s

7    application stated that he fired the employee who reported

8    him to police on that employee’s first day of work (in

9    2010), but Yuan testified that the employee had worked for

10   him since 2008, then that the employee worked for him for

11   10 or 20 days before reporting him to the police, and that

12   he could not remember when he hired the employee.

13       The agency reasonably concluded that these

14   inconsistencies called into question the entirety of Yuan’s

15   claim as they relate to his religious practice and the main

16   incident of alleged persecution.   See Siewe v. Gonzales,

17   480 F.3d 160, 170 (2d Cir. 2007) (“[A] single false

18   document or a single instance of false testimony may (if

19   attributable to the petitioner) infect the balance of the

20   alien’s uncorroborated or unauthenticated evidence.”).   The

21   IJ was not required to accept Yuan’s explanation that he
                                   4
1    could not remember the events in question, especially

2    because they were included in the application and Yuan did

3    not provide evidence that he suffered injuries affecting

4    his memory.     Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d

5    Cir. 2005) (“A petitioner must do more than offer a

6    plausible explanation for his inconsistent statements to

7    secure relief; he must demonstrate that a reasonable fact-

8    finder would be compelled to credit his testimony.”

9    (internal quotation marks omitted)).

10        The IJ’s negative demeanor finding bolsters the adverse

11   credibility ruling.         8 U.S.C. § 1158(b)(1)(B)(iii) (adverse

12   credibility ruling may be based on “demeanor, candor, or

13   responsiveness”).         The IJ found that when Yuan was questioned

14   about his attendance at a government church, he “appeared to

15   be struggling to come up with a viable explanation rather

16   than testifying from actual memory.”               We generally defer to

17   such demeanor findings because the IJ is “in the best position

18   to   evaluate    whether     apparent      problems   in   the   witness’s

19   testimony suggest a lack of credibility or, rather, can be

20   attributed      to   an     innocent       cause   such    as    difficulty


                                            5
1    understanding the question.”        Jin Chen v. U.S. Dep’t of

2    Justice, 426 F.3d 104, 113 (2d Cir. 2005).

3         The agency reasonably concluded that Yuan’s credibility

4    was further undermined by his lack of reliable corroboration.

5    See Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007)

6    (“An applicant’s failure to corroborate his . . . testimony

7    may bear on credibility, because the absence of corroboration

8    in   general   makes   an   applicant   unable   to   rehabilitate

9    testimony that has already been called into question.”).

10   Yuan did not fully explain why he failed to submit a letter

11   from his parents, who allegedly bailed him out of detention

12   and who were practicing Catholics themselves.           Yuan also

13   failed to submit any evidence that he owned a business in

14   China, any letters from the members of his Catholic church in

15   China, or any letters or testimony from individuals at his

16   church in the United States.        The IJ reasonably accorded

17   diminished weight to Yuan’s medical record and arrest warrant

18   because these items were not authenticated; in particular,

19   Yuan could not explain how he came to possess the arrest

20   warrant.   See Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d
21   315, 342 (2d Cir. 2006) (finding that the weight afforded to
                                     6
1    an applicant’s evidence in      immigration proceedings “lies

2    largely within the discretion of the IJ” (internal quotation

3    marks and brackets omitted)).

4        In sum, the inconsistencies between Yuan’s testimony and

5    application, combined with the negative demeanor finding and

6    lack of reliable corroboration, provide substantial evidence

7    for the adverse credibility ruling.     See Xiu Xia Lin, 534
8 F.3d at 167.   Because all of Yuan’s claims were based on the

9    same factual predicate, the adverse credibility determination

10   is dispositive of asylum, withholding of removal, and CAT

11   relief.   Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir.

12   2006).

13       For the foregoing reasons, the petition for review is

14   DENIED.

15                               FOR THE COURT:
16                               Catherine O’Hagan Wolfe,
17                               Clerk of Court




                                     7